DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inertial measurement unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the inertial measurement unit includes a position or orientation sensor based on an accelerometer, compass, and/or gyroscope (pg. 16, 0045, lines 3-4).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 & 33-36 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Jung et al. US Pat No. 10,318,806.

With respect to claim 1, Jung teaches a portable electronic device, comprising:
a housing (fig 1, 100);
a display in the housing (fig 1);

an infrared sensor (fig 4, 133-1) in the housing that has
an infrared light-emitting device (fig 4,132) configured to emit a beam of infrared light (col 5, lines 63-65) and a beam steerer configured to steer the beam of infrared light; and
control circuitry (fig 4, 180) configured to use the beam steerer to steer the beam of infrared light onto a target object based on information “amount of light around the device” from the visible-light camera (col 11, lines 10-16).

With respect to claim 33, Jung teaches a portable electronic device, comprising:
a housing (fig 1, 100);
a display (fig 1) in the housing;
a sensor (fig 1, 133) in the housing;
an infrared light-emitting device (fig 1 & 3,132) configured to emit a beam of infrared light (col 5, lines 63-65);
an adjustable beam “active lens” (fig 1 & 3, 131) expander configured to control the beam of infrared light (col 11, lines 18-24); and
control circuitry (fig 3, 180) configured to use the adjustable beam expander to control expansion of the beam of infrared light as the beam of infrared light illuminates a target based on information from the sensor (col 11, lines 10-16).

With respect to claim 34 according to claim 33, Jung teaches the portable electronic device wherein the sensor comprises an image sensor (fig 3, 133).

With respect to claim 35 according to claim 34, Jung teaches the portable electronic device wherein the image sensor comprises an infrared image sensor “IR camera” (col 11, line 10).

With respect to claim 36, Jung teaches a portable electronic device, comprising:
a housing (fig 1, 100);
a display (fig 1) in the housing;
an image sensor (fig 1, 133) in the housing;
an infrared light-emitting device (fig 1 & 3,132) configured to emit a beam of infrared light onto a target object (col 5, lines 63-65);

control circuitry (fig 3, 180) configured to use the adjustable optical component to adjust the beam of infrared light based on information from the image sensor (col 11, lines 10-16).

Claim(s) 28 is/are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by Hamerilius US. Pub No. 2004/0124359.

With regards to claim 28, Hamerilius teaches a portable electronic device, comprising:
a housing (fig 7);
a camera (fig 7, 5) configured to capture an image (0034);
a display (fig 7, 7) coupled to the housing that is configured to display the image ( col 2, 0031); and
an infrared light sensor (fig 1,1) with a scanning beam (fig 1, 10a) that is configured to gather an infrared spectrum “IR image” from a target object (0034-0035).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 24, & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US Pat No. 10,318,806 in view of paper of Dongik Kim, “An empirical study on iris recognition in a mobile phone”, 2016 hereafter Kim.

With respect to claim 3 according to claim1, Jung does not teach the control circuitry is configured to gather an infrared spectrum of the target object using the infrared sensor.

Kim, in the same field of endeavor as Jung of smartphone verification via infrared iris recognition, teaches a control circuit and software configured to gather an infrared image of an iris via an infrared sensor during in which the iris is 

With respect to claim 24, Jung teaches a portable electronic device, comprising:
a housing (fig 1, 100);
a display (fig 1) in the housing;
an optical sensor (fig 1, 133) in the housing, wherein the optical sensor comprises:
an infrared light-emitting device “active lens” (fig 3, 131) that emits a beam of infrared light.
a beam steerer “active lens” (fig 3, 131) that steers the beam of infrared light; and
an infrared light detector (fig 1 & 3,133) that is configured to detect the beam of infrared light after the infrared light has interacted with a target object (col 5, lines 63-65); and
control circuitry (fig 3, 180) that is configured to characterize the target  “images the user's iris” “amount of infrared light” object based on an infrared spectrum “infrared” gathered by the optical sensor (col 6, lines 1-4 & 28-31).

Jung does not teach an infrared light-emitting device that emits a beam of infrared light at different wavelengths.

Kim, in the same field of endeavor as Jung of smartphone verification via infrared iris recognition, teaches an iris recognition system typically adopts an infrared light emitting device with a wavelength from 750 to 850 nm (pg. 331, col 1, ¶ 1, lines 1-2 & ¶ 2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine an infrared light emitting device that emits light at wavelengths 750-850 nm with Kim’s optical sensor to clearly detect an iris for verification.

With respect to claim 25 according to claim 24, the combination teaches the portable electronic device further comprising: an image sensor, wherein the beam steerer is configured to steer the beam of infrared light onto the target object based on information from the image sensor (col 11, lines 10-16 Jung).




Allowable Subject Matter
Claims 2-22, 26, 27, 29-32, & 37-39 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 2 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “to control the infrared light-emitting device to adjust a wavelength associated with the beam of infrared light”, in combination with the rest of the limitations of claim 2.

As to claim 10 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “configured to detect a different portion of a range of infrared wavelengths associated with the beam of infrared light”, in combination with the rest of the limitations of claim 10.

As to claim 13 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “a tunable filter, wherein the control circuitry is configured to adjust the tunable filter to pass different portions of a range of infrared wavelengths associated with the beam of infrared light to the light detector”, in combination with the rest of the limitations of claim 13.

As to claim 14 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “configured to modulate the infrared light-emitting device as a function of time while demodulating corresponding signals received by the infrared light detector”, in combination with the rest of the limitations of claim 14.

As to claim 15 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “the infrared sensor comprises a polarizer”, in combination with the rest of the limitations of claim 15.

As to claim 16 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “polarizer configured to polarize the beam of infrared light emitted by the infrared light-emitting device”, in combination with the rest of the limitations of claim 16.

As to claim 17 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “the infrared sensor comprises an infrared light detector and a polarizer configured to polarize infrared light being detected 

As to claim 18 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “the control circuitry is configured to control the beam steerer to steer the infrared beam of infrared light in response to information from the orientation sensor”, in combination with the rest of the limitations of claim 18.

As to claim 19 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “the control circuitry is configured to adjust the power to different levels during different measurements with the infrared sensor”, in combination with the rest of the limitations of claim 19.

As to claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “the control circuitry is configured to perform pattern recognition operations on an image captured by the visible-light camera to locate the target object”, in combination with the rest of the limitations of claim 20.

As to claim 21 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “wherein the infrared sensor comprises an adjustable polarizer”, in combination with the rest of the limitations of claim 21.

As to claim 22 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “wherein the infrared sensor comprises an adjustable polarizer”, in combination with the rest of the limitations of claim 22.

As to claim 26 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises image sensor comprises a three dimensional image sensor”, in combination with the rest of the limitations of claim 26.

As to claim 27 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “the beam steerer is configured to steer the infrared beam of infrared light based on information from the inertial measurement unit.”, in combination with the rest of the limitations of claim 27.



As to claim 31 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “information selected from the group consisting of: user voice input, user habits, and user interests”, in combination with the rest of the limitations of claim 31.

As to claim 32 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “a beam steerer selected from the group consisting of: an optical phased array and a beam steerer with diffractive optics”, in combination with the rest of the limitations of claim 32.

As to claim 37 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “perform pattern recognition operations on an image captured by the visible-light image sensor to locate the target
object within the image”, in combination with the rest of the limitations of claim 37.

As to claim 38 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “the control circuitry is configured to perform pattern recognition operations on an image captured by the infrared-light image sensor to locate the target object within the image”, in combination with the rest of the limitations of claim 38.

As to claim 39 the prior art of record, taken alone or in combination, fails to disclose or render obvious comprises “circuitry is configured to gather measurements from the optical sensor while the optical sensor is in contact with the target object”, in combination with the rest of the limitations of claim 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877